Citation Nr: 1603076	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and D.P.

ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2015.  A copy of the transcript is of record.  At the hearing, the record was held open for 30 days in order to provide the Veteran with an opportunity to submit additional evidence.  The Veteran later submitted additional evidence in December 2015 that was accompanied by a waiver of initial RO consideration.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for loss of eye sight as secondary to the service-connected coronary artery disease have been raised by the record in a December 2015 VA Form 21-526 (formal claim for benefits), but have not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  See, 38 C.F.R. § 19.9(b) (2015).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  The Board acknowledges that additional, relevant VA treatment records were associated with the claims file after the issuance of the January 2014 statement of the case; however, as the claims are being remanded, the AOJ will have an opportunity to review the evidence.  See, 38 C.F.R. § 20.1304.  
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the claims.  

As to the coronary artery disease, the Veteran was most recently provided a VA examination in May 2012 in connection with his claim; however, there is an indication that the disability may have increased in severity since that time.  In this regard, at the December 2015 hearing, the Veteran testified that he had an additional stent placed approximately two years ago and that he passes out, has no strength, and is dizzy.  Furthermore, his private treatment records show that he was having increased chest pain with an episode of syncope and that a mycoardial perfusion scan and echocardiogram were needed.  See, October 2014 private treatment records.  The corresponding echocardiogram results showed left ventricular hypertrophy with hyperdynamic contractility, mild diastolic dysfunction and mild left atrial enlargement, mild right ventricular and atrial enlargement, mild aortic valve sclerosis, and mild mitral valve regurgitation.  See, October 2014 VA treatment records.  Therefore, the Board finds that an additional examination should be provided to ascertain the current severity and manifestations of his service-connected coronary artery disease.  

As to the claimed bilateral hearing loss, the Veteran was provided a VA examination in May 2012 in connection with his claim.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of military service.  The rationale provided was that the January 1966 audiogram showed that the Veteran had left ear hearing loss and that an April 1966 audiogram showed right ear hearing loss; therefore, the Veteran had preexisting hearing loss in one ear.  The examiner stated that it was likely that, at one of those visits, the headphones were put on the wrong ear, but that it was impossible to know which visit showed the correct ear for hearing loss.  The examiner acknowledged the Veteran's lay statements regarding in-service noise exposure and noted that he had extensive noise exposure as a civilian.  He then stated that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  The examiner did not provide a rationale for his reason that speculation was required.  The examiner also stated that it was unknown if the hearing loss was aggravated beyond normal progression during service because an audiogram was not provided at separation.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See, 38 C.F.R. § 3.102 (2015).  For these reasons, the Board finds that an additional VA medical opinion is needed.

Additionally, the Veteran has asserted that he is unable to work due to his service-connected coronary artery disease.  See, January 2014 statement.  The United States Court of Appeals for Veterans Claims has held that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records dated from December 2015 to the present.   

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year. 

The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction. 

In addition, he or she should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

As to the left ear hearing loss, the examiner should provide an opinion as to whether the Veteran's preexisting hearing loss was aggravated during his military service.  If the evidence reflects aggravation in service, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

As to the right ear hearing loss, the examiner should state whether it is at least as likely as not that any current hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.

The examiner should specifically consider the December 2015 private medical opinion submitted by the Veteran.  

The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




